IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

GREGORY L. JONES,                   NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-1441

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed May 1, 2017.

An appeal from the Circuit Court for Duval County.
Gary Flower, Judge.

Andy Thomas, Public Defender, and Glen P. Gifford, Assistant Public Defender,
for Appellant.

Pamela Jo Bondi, Attorney General, and Thomas H. Duffy, Assistant Attorney
General, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, OSTERHAUS, and BILBREY, JJ., CONCUR.